Exhibit 10.3

CONFORMED COPY

WEBMD HEALTH CORP.

111 Eighth Avenue

New York, New York 10011

May 7, 2013

Mr. Cavan Redmond

c/o WebMD Health Corp.

111 Eighth Avenue

New York, New York 10011

Dear Cavan:

As discussed, this letter agreement (this “Agreement”) sets forth the terms of
your departure from WebMD Health Corp., a Delaware corporation (the “Company”).

1. Termination. Your employment with the Company and its subsidiaries and
affiliates terminated without Cause in all capacities as of May 6, 2013 (the
“Departure Date”). You acknowledge that whether or not you execute this
Agreement, pursuant to your employment agreement, dated as of May 29, 2012 (the
“Employment Agreement”), you have resigned your positions as Chief Executive
Officer and President and a director of the Company, and from any other officer
positions, directorships and positions that you currently hold with the Company
or its subsidiaries or affiliates as of the Departure Date. The Company and its
subsidiaries and affiliates have accepted such resignations and, except as
otherwise provided under this Agreement, from and after the Departure Date, you
are relieved and shall have no further obligation to either perform any duties
or responsibilities or render any services for or on behalf of the Company or
its subsidiaries or affiliates whether under Section 1 of the Employment
Agreement or otherwise.

2. Severance Benefits. Subject to your execution of this Agreement, including
your delivery and non-revocation of the Release set forth on Exhibit A (the
effective date of the release is hereinafter referred to as the “Effective
Date”), the Company will provide you with the following severance payments and
benefits:

(a) Severance. The Company will pay you as severance your base salary at the
current annual rate of $650,000.00 (the “Base Salary”) for a period of two years
commencing on the Departure Date (the “Applicable Period”). Subject to your
continued compliance with the Release Agreement and Sections 6, 7, 8 and 9 of
this Agreement, the Base Salary will continue to be paid during the Applicable
Period pursuant to the Company’s normal payroll practices. The Company
acknowledges that the sign-on bonus referred to in Section 2(c) of the
Employment Agreement is not repayable by you.



--------------------------------------------------------------------------------

(b) Reimbursement of Certain Benefits. You acknowledge that you have not been a
participant in the Company’s health plan while employed by the Company and
therefore you are not eligible for continuation of such benefits pursuant to the
Consolidated Omnibus Reconciliation Act of 1985, as amended (“COBRA”),. Subject
to your execution of this Agreement and continued compliance with the Release
Agreement and Sections 6, 7, 8 and 9 of this Agreement, the Company will
reimburse you the lesser of (i) the portion of the COBRA premium for which you
were responsible under your prior employer’s plan and (ii) the COBRA premium you
would have paid if you were covered under the Company’s health plan. Such
reimbursement shall be paid for a period of eighteen (18) months from the
Departure Date, or, if earlier, until such time as you are no longer eligible
for COBRA or are otherwise eligible for comparable coverage with a subsequent
employer, which reimbursement shall be made within 30 days after you provide
evidence of your payment of such premiums, which evidence shall be provided no
later than 30 days after payment. You shall promptly notify the Company if you
become eligible for comparable coverage with another employer.

(c) Company Stock Options. With respect to your option grant dated May 31, 2012,
subject to your continued compliance with the Release Agreement and Sections 6,
7, 8 and 9 of this Agreement, your options to purchase (i) 250,000 shares of the
Company’s common stock (the “Common Stock”) that are scheduled to vest on
May 31, 2013 and (ii) 250,000 shares that are scheduled to vest on May 31, 2014,
respectively, will vest on May 31, 2013 and May 31, 2014, respectively, as if
you had remained employed with the Company through May 31, 2014, and the
post-termination exercise period will begin on May 31, 2014. The remaining two
installments, each covering 250,000 shares, shall be forfeited as of the
Departure Date.

(d) Restricted Stock. Subject to your continued compliance with the Release
Agreement and Sections 6, 7, 8 and 9 of this Agreement, 11,250 shares of
restricted Common Stock that are scheduled to vest, respectively, on each of
May 31, 2013 and May 31, 2014 shall be deemed vested on the Effective Date. The
remaining two installments shall be forfeited as of the Departure Date.

3. Accrued Salary and Vacation; Expenses. (a) Accrued Salary and Vacation. All
your accrued but unpaid Base Salary as of the Departure Date will be paid to you
promptly in accordance with applicable law, and your accrued but unused vacation
as of the Departure Date, as reflected in the Company’s time off reporting
system, will be paid to you in accordance with applicable law and the Company’s
vacation policy. You are entitled to these amounts (less all applicable
withholding and other authorized deductions) whether or not you sign this
Agreement.

(b) Expense Reimbursements. You agree that, within thirty (30) days of the
Departure Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through your last day of
active employment, if any, for which you seek reimbursement.

 

2



--------------------------------------------------------------------------------

4. Retirement Plan. You will be entitled to receive your vested, accrued
benefits under the Company’s 401(k) plan in accordance with the terms and
conditions of such plan.

5. No Other Compensation or Benefits. Except as otherwise specifically provided
herein, you will not be entitled to any compensation or benefits or to
participate in any past, present or future employee benefit programs or
arrangements of the Company or its subsidiaries or affiliates on or after the
Departure Date.

6. Covenants and Agreements. The provisions of (i) the Trade Secret and
Proprietary Information Agreement that is attached as Annex A of the Employment
Agreement, and (ii) all other agreements you have signed containing covenants
regarding non-disclosure of confidential/proprietary information and/or
restrictions on solicitation or competition, including those annexed as part of
an equity agreement or compensation plan (collectively, the “Restrictions”)
shall remain in full force and effect and shall govern all periods prior to and
following the Effective Date.

7. Cooperation. From and after the date hereof, you will (i) cooperate in all
reasonable respects (after taking into account any employment obligations you
may have) with the Company, its subsidiaries and affiliates and its directors,
officers, attorneys and experts in connection with the conduct of any action,
proceeding, investigation or litigation involving the Company, or any of its
subsidiaries or affiliates, including any such action, proceeding, investigation
or litigation in which you are called to testify and (ii) promptly respond to
all reasonable requests by the Company and its subsidiaries and affiliates
relating to the business, including providing information concerning actual or
prospective customers of the Company or any subsidiary or affiliate that may be
in your possession. If you receive a subpoena or other request for information,
you agree to provide the Company with prompt notice of the subpoena or request
so that the Company may take appropriate action to avoid or contest disclosure.
The Company shall reimburse your reasonable, documented out-of-pocket expenses
incident to providing such cooperation or response. Nothing contained in this
Agreement (specifically including, without limitation, the provisions of this
Section 7 or Section 9 of this Agreement) shall prohibit or restrict you from
participating in a governmental investigation or from providing truthful
information in response to any lawfully issued subpoena, or an inquiry or
investigation conducted by a governmental or regulatory agency.

8. Return of Property. You represent that you have surrendered to the Company
all property of the Company and its subsidiaries and affiliates in your
possession and all property made available to you in connection with your
employment by the Company, including, without limitation, any and all records,
manuals, customer lists, notebooks, computers, phones, PDAs, computer programs
and files, papers, electronically stored information and documents (and all
copies thereof) kept or made by you in connection with your employment.

9. Non-disparagement. You agree to refrain from making, directly or indirectly,
now or at any time in the future: (i) any derogatory comment concerning the
Company, or its subsidiaries and affiliates or any of its officers, employees,
directors and agents, or (ii) any other comment that could reasonably be
expected to be detrimental to the business or

 

3



--------------------------------------------------------------------------------

financial prospects of the Company or any of its subsidiaries and affiliates, to
any third person including, but not limited to: (x) the news or other media,
(y) any employees of the Company, or its subsidiaries or affiliates, or (z) any
individual or entity with whom the Company, or any of its subsidiaries or
affiliates has or may reasonably expect to have a business relationship.
Notwithstanding the foregoing, you shall be permitted to testify truthfully in
any court action or proceeding, including any court action or proceeding to
enforce the terms of this Agreement.

10. Remedies. You agree that a breach of any of the covenants contained in this
Agreement or the Release Agreement will result in material and irreparable
injury to the Company for which there is no adequate remedy at law, that it may
not be possible to measure damages for such injuries precisely and that, in the
event of such a breach or threat thereof, the Company shall be entitled to seek
a temporary restraining order or a preliminary or permanent injunction, or both,
without bond or other security, restraining you from engaging in activities
prohibited by the covenants contained in this Agreement or the Release Agreement
or such other relief as may be required specifically to enforce any of the
covenants contained in this Agreement or the Release Agreement. In the event of
any breach by you of any provision of Section 6, 7, 8 or 9 of this Agreement or
the Release Agreement, in addition to any other remedy available to the Company,
the Company (i) shall cease to have any obligation to continue to make payments
or provide benefits to you under this Agreement, (ii) may recoup any of the
compensation paid under Section 2 hereunder, including, without limitation,
equity compensation and option profit and (iii) you shall be responsible for the
reasonable attorneys’ fees and costs related to the Company’s enforcement of
such provisions.

11. Miscellaneous.

(a) Entire Agreement. This Agreement, the Release Agreement, Annex A to the
Employment Agreement and any other Restrictions, the Indemnity Agreement (as
defined below) and the applicable equity plans and agreements set forth the
entire agreement and understanding of the parties hereto with respect to the
matters covered hereby and supersede and replace any express or implied prior
agreement with respect to the terms of your employment and the termination
thereof which you may have had with the Company or its subsidiaries or
affiliates (including, without limitation, the Employment Agreement except as
specifically provided in this Agreement). This Agreement may be amended only by
a written document signed by the parties hereto.

(b) Governing Law; Consent to Jurisdiction/Venue. This Agreement shall be
governed by and construed for all purposes according to the laws and public
policy of the State of New York, as such laws are applied to agreements entered
into and to be performed entirely within New York between New York residents and
without regard to principles of conflicts of laws. The parties further agree
that any disputes or controversies arising out of or relating to this Agreement
shall be brought in the federal or state courts located in New York, New York.
The language of this Agreement shall be construed as a whole according to its
fair meaning and not strictly for or against any of the parties.

(c) Withholding. Any payments made or benefits provided to you under this
Agreement will be reduced by all applicable withholding taxes and other
authorized deductions.

 

4



--------------------------------------------------------------------------------

(d) No Trust Created. This Agreement constitutes an unfunded promise of the
Company to pay the benefits provided herein and will only be paid from the
general assets of the Company.

(e) Voluntary Assent. You affirm that you have read this Agreement and the
Release Agreement, and understand all of the terms, including the full and final
release of claims set forth in the Release Agreement. You further acknowledge
that you have voluntarily entered into this Agreement and the Release Agreement;
that you have not relied upon any representation or statement, written or oral,
not set forth in this Agreement or the Release Agreement; that the only
consideration for signing this Agreement and the Release Agreement is as set
forth herein; and that this document gives you the opportunity and encourages
you to have this Agreement and the Release Agreement reviewed by your attorney
and/or tax advisor.

(f) Section 409A of the Code. It is intended that this Agreement comply with the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and the Treasury regulations relating thereto, or an exemption to
Section 409A of the Code, and it will be considered and interpreted in
accordance with that intent. Any payments that qualify for the “separation pay”
or “short-term deferral” exception or another exception under Section 409A of
the Code shall be paid under the applicable exception. For purposes of the
limitations on nonqualified deferred compensation under Section 409A of the
Code, each payment of compensation under this Agreement shall be treated as a
separate payment of compensation. Despite any contrary provision of this
Agreement, any references to “termination of employment” or the “date of
termination” (or any similar term) shall mean and refer to the date of your
“separation from service,” as that term is defined in Section 409A of the Code
and Treasury Regulation Section 1.409A-1(h). In no event may you directly or
indirectly designate the calendar year of any payment under this Agreement.

(g) Waiver. The failure of any party to this Agreement or the Release Agreement
to enforce any of the terms, provisions or covenants contained therein shall not
be construed as a waiver of the same or of the right of such party to enforce
the same. Waiver by any party hereto of any breach or default by another party
of any term or provision of this Agreement or the Release Agreement shall not
operate as a waiver of any other breach or default.

(h) Severability. In the event that any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder of the Agreement shall not in any
way be affected or impaired thereby. Moreover, if any one or more of the
provisions contained in this Agreement shall be held to be excessively broad as
to duration, activity or subject, such provisions shall be construed by limiting
and reducing them so as to be enforceable to the maximum extent allowed by
applicable law.

(i) Descriptive Headings. The paragraph headings contained herein and in the
Release Agreement are for reference purposes only and shall not in any way
affect the meaning or interpretation of this Agreement or the Release Agreement.

 

5



--------------------------------------------------------------------------------

(j) Notices. Any notices required or made pursuant to this Agreement or the
Release Agreement will be in writing and will be deemed to have been given when
delivered or mailed by United States certified mail, return receipt requested,
postage prepaid, as follows: Cavan Redmond: at the last home address in the
Company’s records; and

if to the Company:

WebMD Health Corp.

111 Eighth Avenue

New York, NY 10011

Attention: General Counsel

or to such other address as either party may furnish to the other in writing in
accordance with this Section 11(k). Notices of change of address will be
effective only upon receipt.

(k) Indemnification. T he Company shall provide you with those indemnification
rights and benefits provided to you as an officer and director of the Company
pursuant to the Indemnity Agreement by and between you and the Company, dated
June 1, 2012 (the “Indemnity Agreement”).

(l) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

WEBMD HEALTH CORP. By:   /s/ Douglas W. Wamsley   Name: Douglas W. Wamsley  

Title:   Executive Vice President,

            General Counsel and Secretary

 

Accepted and Agreed: /s/ Cavan M. Redmond Cavan Redmond

Dated: May 7, 2013

 

6



--------------------------------------------------------------------------------

EXHIBIT A

Release

This Release Agreement (this “Release Agreement”) is dated as of May 7, 2013 in
connection with the termination of your employment with the Company.

1. General Release.

(a) In consideration for the receipt of those payments that are in excess of the
amount required to be paid to you by applicable law (as detailed in the
settlement of account attached hereto), you, on behalf of yourself and your
family, agents, representatives, heirs, executors, trustees, administrators,
attorneys, successors and assigns (the “Releasors”), hereby irrevocably and
unconditionally (i) represent and warrant that you have received in a timely
manner full and complete payment of all amounts due to you under your employment
arrangements with the Company or under any applicable law and/or in connection
with the termination of your employment, both at law and pursuant to the terms
of the employment arrangements and (ii) release, settle, cancel, acquit,
discharge and acknowledge to be fully satisfied, and covenant not to sue the
Company and each of its respective past and/or present subsidiaries, affiliates,
successors and assigns, and each of their respective predecessors, and past
and/or present stockholders, partners, members, directors, managers, officers,
employees, agents or other representatives, and employee benefit plans of the
Company or its affiliates, including, but not limited to, trustees and
administrators of these plans, in each case, in their individual and/or
representative capacities (collectively, the “Releasees”) from any and all
claims, contractual or otherwise, demands, costs, rights, causes of action,
charges, debts, liens, promises, obligations, complaints, losses, damages and
all liability of whatever kind and nature, whether known or unknown, and hereby
waive any and all rights that he, she or it may have, from the beginning of time
up to and including the time of signing this Release Agreement, or that
otherwise may exist or may arise in respect of your employment or separation
from employment with the Company, or is any way connected with or related to any
applicable compensatory or benefit plan, program, policy or arrangement,
including, but not limited to, any claims relating to salaries, benefits,
bonuses, compensation, fringe benefits, social benefits according to any law or
agreement, amounts of director’s insurance, pension fund, provident fund and
education fund, overtime, severance pay, sick pay, recreation payments, vacation
payments, prior notice payments, options or other securities, reimbursement of
expenses and/or any other payments or benefits due to you by any of the
Releasees, as well as any claims arising under any United States federal, state
or local laws, including, but not limited to, any and all claims under Title VII
of the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, as
amended, the Age Discrimination in Employment Act of 1967, as amended, the Older
Workers Benefit Protection Act of 1990, the Equal Pay Act, the Americans with
Disabilities Act of 1990, as amended, the Family and Medical Leave Act of 1993,
the Employee Retirement Income Security Act of 1974, as amended, and any and all
other United States federal, state or local regulations, ordinances or public
policies, any common law or equity claims, or claims under any policy,
agreement, understanding or promise, written or oral, formal or informal,
between the Company and any of its affiliates and yourself, now or hereafter
recognized, including claims for wrongful discharge,

 

A-1



--------------------------------------------------------------------------------

slander and defamation, as well as all claims for counsel fees and costs;
provided, that such released claims shall not include any claims to enforce your
rights under, or with respect to, any post-termination obligations of the
Company expressly undertaken by the Company under your employment arrangements
with the Company.

(b) The Releasors agree not to bring any action, suit or proceeding whatsoever
(including the initiation of governmental proceedings or investigations of any
type) against any of the Releasees hereto for any matter or circumstance
concerning which the Releasors have released the Releasees under this Release
Agreement. Further, the Releasors agree not to encourage any other person or
suggest to any other person that he, she or it institute any legal action
against the Releasees, and you hereby declare, confirm and undertake that, if
the Releasors or anyone else in their name should deliver a claim as mentioned
above you shall reimburse the Releasees and anyone else on their behalf to the
full extent of the sum of the legal expenses and legal fees incurred by them as
a result of any such claim; and in the event that Releasors prevail in such
legal action , then the Releasees shall reimburse such sum to the you or the
Releasors. Notwithstanding the forgoing, this Release Agreement is not intended
to interfere with your right to file a charge with the Equal Employment
Opportunity Commission in connection with any claim you believe you may have
against the Company. The Releasors hereby agree to waive the right to any relief
(monetary or otherwise) in any action, suit or proceeding you may bring in
violation of this Release Agreement, including any proceeding before the Equal
Employment Opportunity Commission or any other similar body or in any proceeding
brought by the Equal Employment Opportunity Commission or any other similar body
on your behalf.

2. Legal Advice; Reliance. You represent and acknowledge that (a) you have been
given adequate time (at least twenty-one (21) days) to consider this Release
Agreement (which, by signing this Release Agreement prior to the expiration of
such period, you have expressly agreed to waive) and have been advised to
discuss all aspects of this Release Agreement with your private attorney,
(b) you have carefully read and fully understand all the provisions of this
Release Agreement, (c) you have voluntarily entered into this Release Agreement,
without duress or coercion, and (d) you have not heretofore assigned or
transferred or purported to assign or transfer, to any person or entity, any of
the claims described in Section 1(a), any portion thereof or any interest
therein. You understand that if you request additional time to review the terms
of this Release Agreement, a reasonable extension of time will be granted.

3. Miscellaneous.

(a) No Violation of Law. You agree and acknowledge that this Release Agreement
is not and shall not be construed to be an admission by the Company of any
violation of any United States federal, state or local statute, ordinance or
regulation, or of any duty owed by the Company to you.

(b) Governing Law; Consent to Jurisdiction/Venue. This Release Agreement shall
be governed by and construed for all purposes according to the laws and public
policy of the State of New York, as such laws are applied to agreements entered
into and to be performed

 

A-2



--------------------------------------------------------------------------------

entirely within New York between New York residents and without regard to
principles of conflicts of laws. The parties further agree that any disputes or
controversies arising out of or relating to this Release Agreement shall be
brought in the federal or state courts located in New York, New York. The
language of this Agreement shall be construed as a whole according to its fair
meaning and not strictly for or against any of the parties.

(c) Revocation. You may revoke this Release Agreement within seven (7) days
after the date on which you sign this Release Agreement. You understand that
this Release Agreement is not binding or enforceable until such seven (7) day
period has expired. Any such revocation must be made in a signed letter executed
by you and received by the Company at its headquarters no later than 5:00 p.m.,
New York time, on the seventh day after you have executed this Release
Agreement. You understand that if you revoke this Release Agreement, you will
not be entitled to any severance benefits (to the extent not already paid or
provided) under your employment agreement with the Company.

(d) Counterparts. This Release Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

*        *        *        *        *

 

ACCEPTED AND AGREED: /s/ Cavan M. Redmond Name: Cavan M. Redmond Dated: 7 May
2013

 

A-3